DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-6, 10, 12, 19-24, 26, 28-29, 31, 32, 35, 36, 38, and 40 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 (in part), 5-6, 10, 12, 31 (in part), 32, 35 drawn to a method of increasing resistance and/or lifespan of a plant by administering an activator of the APC to the plant; and a plant made by the method.
Group II, claim(s) 1 (in part), 5-6, 10, 31 (in part), drawn to drawn to a method of increasing resistance and/or lifespan of a mammalian cell by administering an activator of the APC to the mammalian cell; and a mammalian cell made by the method. 
Group III, claim(s) 1 (in part), 5-6, 10, 31 (in part), drawn to drawn to a method of increasing resistance and/or lifespan of a microbial cell by administering an activator of the APC to the microbial cell; and a microbial cell made by the method.
Group IV, claim(s) 19-24, 26, 28, and 40, drawn to a peptide, a composition comprising said peptide, and a nucleic acid encoding said peptide.
Group V, claim(s) 29, 36 and 38, drawn to a nucleic acid that encodes a peptide; and a method of increasing germination rate, stress resistance, longevity and/or hardiness of a plant by introducing said nucleic acid sequence.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I, II, or III is elected: species are as claimed in claim 5 parts a-j. The Applicant is required to elect one of a-j. 
If part h/i is elected, the Applicant is further required to elect one of SEQ ID NO: 10 and 11. 
If part j is elected, the Applicant is further required to elect one of SEQ ID NO: 4 and 12.
It is noted that if a peptide is elected that does not comprise SEQ ID NO: 34, claim 6 will be withdrawn as being drawn to a non-elected invention. 

If Group IV is elected: species are as claimed in claim 19 parts a-i. The Applicant is required to elect one of a-i. 
If part h is elected, the Applicant is further required to elect one of SEQ ID NO: 10 and 11. 
 drawn to a non-elected invention; and/or if the peptide elected does not comprise or is not comprised within SEQ ID NO: 13, claim 21 will be withdrawn; and/or if the elected peptide does not comprise or is not comprised within one of SEQ ID NO: 2, 3, 5, 6, 8, or 8, claim 22 will be withdrawn. Additionally, for claim 22, only those peptide(s) that comprise or are comprised within the elected peptide will be examined. Similarly, if SEQ ID NO: 10 or 11 is not elected, claim 24 will be withdrawn. 

If Group V is elected, the Applicant is required to elect a peptide from claim 19 (one from parts a-i as detailed above) or one or SEQ ID NO: 4 or 12. 
It is noted that if one of SEQ ID NO: 4 or 12 is elected, claim 29 will be withdrawn as being drawn to a non-elected invention. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of an activator of APC, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kastl et al (ACS Chemical Biology. 2015). Kastl et al teach the Mad2 inhibitor-1 (M2I-1), which is an activator peptide of APC (throughout; also see instant Specification [0011]). The instant Specification further admits “M2I-1 is a commercially available APC activate that binds to MAD2 and disrupts the interaction between MAD2 and CDC20. The disruption of this interaction causes the APC to become activated earlier than usual” [0173]. Kastl synthesizes the M2I-1 (pg. 1662, right col). Kastl further teaches administering M2I-1 to human HeLa cells (para. Bridging pgs. 1664-1665). Accordingly, APC activator peptides and a method of administering said peptide to a mammalian cell as instantly claimed are not contributions over the prior art.  
Groups I-IV and V lack unity of invention because the groups do not share the same or corresponding technical feature. Groups I-III read on administering a peptide directly to a cell, and Group IV is drawn to the peptide itself, whereas Group V reads on introducing a nucleic acid sequence into a plant cell. These methods employ different processes, different sequences, and have different effects on the host cell. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley K Buran/            Primary Examiner, Art Unit 1662